Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-61, 63, 65, 67-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veksler (US Patent Application Publication 2012/0145029). Veksler discloses a safety device (Figs. 1 & 2; slider element 22) for use with a munition [0034]: grenade | Figs. 1 & 2), the munition including a munition explosive [0034]: The grenade body housing a main charge (Figs. 1 & 2) and a safe and arm (S&A) device for activation of the munition explosive (Fig. 3; activating mechanism 54), the safety device comprising: a switch member (Figs. 1 & 2; slider element 22), configured for being disposed between the munition explosive and the S&A device (Figs. 1 & 2), said switch member being movable between at least two switch positions (Figs. 1 & 2; "safe" and "armed" conditions) including: a first switch position, being an arming prevention position [0031]: "safe" condition (Fig. 1), in which arming communication between the munition explosive and the S&A device is prevented [0035]: the striker 32 is in a safe by prevent arming communication between, the munition explosive and the S&A device when said switch member is at said APP (Figs. 1 & 2; slider element 22). A linear motion along an activation axis, when the safety device is moved from said APP to said AEP (Figs. 1 & 2). A switch member (Figs. 1 & 2; slider element 22), which is in the form of an elongated rod having a rod longitudinal axis (Figs. 1 & 2), and a transfer lead portion (Figs. 1 & 2; relay charge 42), which is longitudinally spaced from said blocking portion .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641